Per Curiam.
Defendant, Beulah Mae Weaver, also known as Beulah May Weaver, was convicted by a jury of operating a motor vehicle while under the influence of alcoholic beverages or other self-administered intoxicants or drugs in violation of an ordinance of the Town of Front Royal. Her punishment was fixed at a fine of $200.
Defendant moved, at the conclusion of the town’s case, and again after her evidence was presented, to strike the evidence on the ground that the ordinance had not been introduced in evidence. In overruling defendant’s motions, the trial court stated it could take judicial notice of the ordinance.
The present case is controlled by Sisk v. Town of Shenandoah, 200 Va. 277, 105 S.E.2d 169 (1958). There we held that the circuit court was not authorized to take judicial notice of a town ordinance, and since the town had introduced no evidence of the ordinance under which the defendant was being prosecuted the motion to strike the evidence should have been sustained and the case dismissed.
The judgment of conviction is reversed and the case is dismissed.

Reversed and dismissed.